DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 

As per claim 6:
in line 1 of claim 6, the following terms “The decoding circuit according to claim 1” was deleted and replaced with --The decoding method according to claim 5--.
.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The present invention pertains to a decoding circuit comprising: a first decider for making soft decisions subsequently followed by a corrected configured to correct errors as a result of the soft decisions; a second decider for making hard decisions and for subsequent evaluation for determining a corrected result.
The prior art of record, and in particular Nakano et al. (US 20120307706 A1), teaches A transmission device including a plurality of transmission antennas and configured to spatially multiplex and transmit a plurality of signals addressed to a plurality of reception devices, the transmission device comprising: a multiplexed signal generator configured to determine whether to set each one of the plurality of reception devices to a first reception device or a second reception device, a power suppression process of suppressing a power of a transmission signal being performed for the first reception device, the power suppression process being not performed for the second reception device, the multiplexed signal generator being configured to generate a signal by multiplexing a signal addressed to at least one first reception device of the plurality of reception devices and a signal addressed to at least one second reception device of the plurality of reception devices, the signal addressed to the first reception device having been subjected to the power suppression process, and the signal addressed to the second reception device being not subjected to the power suppression process.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A decoding circuit comprising: a first decider configured to execute, based on one of a plurality of symbols, soft decision on each of values of a plurality of bit strings within a frame to which the one of the plurality of symbols within a constellation of multilevel modulation is allocated; a corrector configured to correct an error of results of the soft decision by the first deciding section based on an error correction code inserted in two or more bit strings that are among the plurality of bit strings and include a first bit string; a second decider configured to execute, based on the one symbol, hard decision on values of each of bit strings that are among the plurality of bit strings and exclude a second bit string; an inverse converter configured to inversely convert values of each of bit strings that exclude the first bit string and have been converted so that, as a region within the constellation is closer to the center of the constellation, the number of symbols allocated in the region among the plurality of symbols is larger; a selector configured to select a bit string to be input to the inverse converter from a bit string that is among the plurality of bit strings and is not the second bit string and for which the error of the results of the soft decision has been corrected based on the error correction code and a bit string that is among the plurality of bit strings and is not the second bit string and has been subjected to the hard decision by the second deciding section; and a notifier configured to notify, in a cycle of the frame, the selector of a first time period in which the error correction code is inserted in two or more bit strings including the first bit string and a second time period in which the error correction code is not inserted in the two or more bit strings including the first bit 30 string, wherein the selector selects the bit string for which the error of the results of the soft decision has been corrected based on the error correction code in the first time period in accordance with the notification by the notifying section, and selects the bit string subjected to the hard decision by the second deciding section in the second time period in accordance with the notification by the notifier” as taught by claim 1 and its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 1.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “A decoding method comprising: executing, based on one of a plurality of symbols, soft decision on each of values of a plurality of bit strings within a frame to which the one of the plurality of symbols within a constellation of multilevel modulation is allocated; correcting an error of results of the soft decision based on an error correction code inserted in two or more bit strings that are among the plurality of bit strings and include a first bit string; executing, based on the one symbol, hard decision on values of each of bit strings that are among the plurality of bit strings and exclude a second bit string; inversely converting values of each of bit strings that exclude the first bit string and have been converted so that, as a region within the constellation is closer to the center of the constellation, the number of symbols allocated in the region among the plurality of symbols is larger; selecting a bit string to be inversely converted from a bit string that is among the plurality of bit strings and is not the second bit string and for which the error of the results of the soft decision has been corrected based on the error correction code and a bit string that is among the plurality of bit strings and is not the second bit string and has been subjected to the hard decision; notifying, in a cycle of the frame, a first time period in which the error correction code is inserted in the two or more bit strings including the first bit string and a second time period in which the error correction code is not inserted in the two or more bit strings including the first bit string; and selecting the bit string for which the error of the results of the soft decision has been corrected based on the error correction code in the first time period in accordance with the notification and selecting the bit string subjected to the hard decision in the second time period in accordance with the notification in a process of selecting a bit string to be inversely converted.” as taught by claim 5 and its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 5.
The prior art however are not concerned with and do not teach, suggest, or otherwise render obvious “An apparatus comprising: a receiver configured to receive a frame; a first decider configured to execute, based on one of a plurality of symbols, soft decision on each of values of a plurality of bit strings within the frame to which the one of the plurality of symbols within a constellation of multilevel modulation is allocated; a corrector configured to correct an error of results of the soft decision by the first deciding section based on an error correction code inserted in two or more bit strings that are among the plurality of bit strings and include a first bit string; a second decider configured to execute, based on the one symbol, hard decision on values of each of bit strings that are among the plurality of bit strings and exclude a second bit string; an inverse converter configured to inversely convert values of each of bit strings that exclude the first bit string and have been converted so that, as a region within the constellation is closer to the center of the constellation, the number of symbols allocated in the region among the plurality of symbols is larger; a selector configured to select a bit string to be input to the inverse converter from a bit string that is among the plurality of bit strings and is not the second bit string and for which the error of the results of the soft decision has been corrected based on the error correction code and a bit string that is among the plurality of bit strings and is not the second bit string and has been subjected to the hard decision by the second deciding section; and a notifier configured to notify, in a cycle of the frame, the selector of a first time period in which the error correction code is inserted in two or more bit strings including the first bit string and a second time period in which the error correction code is not inserted in the two or more bit strings including the first bit string, wherein the selector selects the bit string for which the error of the results of the soft decision has been corrected based on the error correction code in the first time period in accordance with the notification by the notifying section, and selects the bit string subjected to the hard decision by the second deciding section in the second time period in accordance with the notification by the notifier.” as taught by claim 9 and its base and intervening claims. Hence the prior art taken alone or in any combination fail to teach the claimed novel feature in claim 9.

Dependent claims 2-4, 6-8 and 10-12 depends from respective independent claims 1, 5 and 9; hence, are allowed since dependent claims inherit all the limitations of the claims from which they depend and any intervening in claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Cited Prior Arts
US 20160380658 A1 a receiver comprising an equalizer for providing equalized signal according to a receive signal and a correction circuit for providing corresponding correction values according to initial signal-to-noise characteristic values and generating a corrected value; and, is a good teaching reference.
US 9203558 B1 is directed to a receiver comprising an adaptive demodulator module for providing an equalizer signal to a forward error correction decoder; and, is a good teaching reference.
US 20120307706 A1 is directed to a mathematical method for modulating a multiplex signal for device that has been subjected to our suppression and is a good teaching reference.
US 20050111563 A1 is directed to a receiving device for receiving constellation values and de-mapping the received signal prior to forward error correction; and, is a good teaching reference.
US 20030185319 A1 is directed to a receiver comprising a confidence level calculation unit for generating soft decisions using confidence level calculations for constellation points to improve soft decision a priori data for a forward error correction device; and, is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/Primary Examiner, Art Unit 2112